Citation Nr: 1016639	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-09 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss, right ear. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus. 

3.  Entitlement to service connection for hearing loss, right 
ear.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to 
October 1993.  

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO). 
 
The Veteran testified before the undersigned in September 
2009.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  In a decision dated in August 2004, the RO denied service 
connection for right ear hearing loss and tinnitus; the 
Veteran did not appeal the August 2004 decision within one 
year of being notified.

2.  The evidence added to the record since August 2004, when 
viewed by itself or in the context of the entire record, 
relates to unestablished facts that are necessary to 
substantiate the claims for service connection for right ear 
hearing loss and tinnitus.

3.  The Veteran has experienced continuity of right ear 
hearing loss and tinnitus since service. 

4.  The Veteran has current diagnoses of right ear hearing 
loss and tinnitus. 


CONCLUSIONS OF LAW

1.  The August 2004 rating decision, which denied service 
connection for right ear hearing loss and tinnitus, is final. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2008).

2.  The evidence received subsequent to August 2004 is new 
and material and the requirements to reopen a claim of 
entitlement to service connection for hearing loss, right 
ear, and tinnitus have been met.  38 U.S.C.A. §§ 5108, 
5103(a), 5103A, 5107(b), 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156, 3.159 (2009).

3.  Hearing loss, right ear, was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

4.  Tinnitus was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and need not be 
further considered.  

New and Material Evidence

The Veteran is claiming entitlement to service connection for 
right ear hearing loss and tinnitus.  Historically, he filed 
a claims for service connection for the disorders in February 
2004.  

In August 2004, the RO denied the claims on the merits due to 
no current diagnoses.  The RO's denial of the claim for 
service connection for right ear hearing loss was based on 
the finding that the Veteran did not have right ear hearing 
loss for VA purposes.  Service connection for tinnitus was 
denied on the finding that there was no evidence of a 
diagnosis of the disability.  The Veteran filed a notice of 
disagreement but did not appeal the decision to the Board and 
the August 2004 decision became final.  

In October 2006, he filed subsequent claims for right ear 
hearing loss and tinnitus.  The RO denied his claims for lack 
of new and material evidence in February 2007.  He filed a 
notice of disagreement in March 2007 and appealed to the 
Board in February 2008.  Based on this procedural history, 
the issue for consideration is whether new and material 
evidence has been received to reopen the claim for service 
connection for right ear hearing loss and tinnitus disorders. 

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108 (West 2002).  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the abandonment of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2009).    

VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A 
(eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996). 

The evidence of record at the time of the initial August 2004 
decision included service treatment records reflecting 
treatment for complaints of hearing loss, ear pain, and a 
hearing loss profile in service, as well as an August 2004 VA 
examination reflecting no complaints of tinnitus and right 
ear auditory thresholds in the normal range. 

The evidence added to the record since the August 2004 
decision consists of a June 2008 VA examination, private 
audiological examinations, written statements and the 
Veteran's sworn testimony.  As the information listed above 
had not previously been submitted to agency decision-makers 
and is not cumulative or redundant of other evidence of 
record, the evidence is new under 38 C.F.R. § 3.156(a) 
(2009).  

Next, the June 2008 VA examination reflected a diagnosis of 
right ear hearing loss above the threshold criteria for 
hearing loss listed in 38 C.F.R. § 3.385 (2009) as well as a 
current diagnosis of tinnitus.  Therefore, the new evidence 
relates to unestablished facts necessary to substantiate the 
claims, that of right ear hearing loss and tinnitus disorders 
and of a possible causal connection to service.  As such, it 
is found to be material.  

Accordingly, as the evidence is both new and material, the 
claim is reopened.  Having found that the claim should be 
reopened, the Board will now consider whether the Veteran is 
entitled to service connection.  

Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

        A.  Service Connection for Hearing Loss

In addition to the regulations cited above, service 
connection for certain diseases, such as an organic disease 
of central nervous system, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2009).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).  

Service records indicate routine noise exposure as the 
Veteran served as a tank crewman, driver, loader, gunner, and 
tank commander.  Additionally, he sought treatment in service 
in March and April 1984 for complaints of hearing loss as 
well as ear pain in July 1992.  In July 1987, he was placed 
on a hearing profile and the remark was "routinely exposed 
to hazardous noise."  His hearing profile was again noted on 
his separation examination in September 1993.  In-service 
acoustic trauma (in-service injury) is therefore conceded.  
Hickson element (2) has been met.  

	Post service treatment records reflect a diagnosis of right 
ear hearing loss at the June 2008 VA examination.  The Board 
acknowledges that although a loss of hearing was shown, the 
right ear auditory thresholds did not meet the criteria for a 
diagnosis of hearing loss as defined by 38 C.F.R. § 3.385 
(2009) at the August 2004 VA audiological examination and the 
February 2005 and February 2006 private audiological 
examinations.  
	
	
	
The June 2008 VA audiological examination included 
audiological results, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
30
35

Because the Veteran has auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz at 26 decibels or greater, he has a current right 
ear hearing loss disorder pursuant to 38 C.F.R. § 3.385 
(2009).  Element (1) of Hickson is therefore met.
	
The Board also finds that the remaining medical evidence 
indicating a negative  nexus between active duty service and 
his current hearing loss is not probative.  Although the 
Board finds the June 2008 VA audiological examination 
adequate for the purpose of establishing the Veteran's 
tinnitus disability, the Board assigns no probative value to 
the examiner's opinion that the right ear hearing loss was 
related to post-service noise exposure.  

Specifically, the June 2008 VA examiner opined that the 
Veteran's hearing loss was not the result of acoustic trauma 
in service because "noise-induced hearing loss ... occur[s] at 
the time of the exposure, not after the noise has ceased."  
However, the examiner did not have the Veteran's C-file, or 
other evidence of service treatment records, at the time of 
the examination.  Thus, the examiner was not aware of his 
complaints of hearing loss at the time of the exposure to 
noise in service nor the hearing profile on which he was 
placed.  The examiner also failed to consider his statements 
of continuity of symptomatology.  Nieves- Rodriguez v. Peake, 
22 Vet. App. 295, 302 (2008) (the probative value of a 
medical opinion comes from when it is the factually accurate, 
fully articulated, and sound reasoning for the conclusion).  
As such, because the June 2008 medical opinion is not based 
on an accurate factual premise, it is of little probative 
value.  Kowalski v. Nicholson, 19 Vet.App. 171, 179 (2005) 
(citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and 
Swann v. Brown, 5 Vet.App. 229 (1993)) (stating that the 
Board is not bound to accept medical opinions that are based 
upon an inaccurate factual background).

Moreover, in his sworn testimony before the Board, the 
Veteran reported that his post-service noise exposure was 
limited to occasional firing range practice for his job as a 
prison guard and that he wore ear protection when at the 
firing range.  T. 8-9. 

	The Veteran contends that service connection for right ear 
hearing loss is warranted because he developed this condition 
during service due to acoustic trauma from working with 
tanks.  Specifically, in his written statements and sworn 
testimony, he reported that he was treated for hearing loss 
in service and has had difficulty hearing constantly since 
service.  Also at his hearing before the Board, his wife, 
testified that she had observed his difficulty hearing since 
she met him in 2003.  She also testified that in order to get 
his attention, she had to speak in a sharper, louder tone 
than normal.  She has also observed him watching television 
with the volume turned up much louder than she would like to 
hear it.  T. 12-13.  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent.  Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).  

	The Board has considered the Veteran's statements and sworn 
testimony, as well as his wife's sworn testimony, and finds 
that the Veteran's reported history of continued 
symptomatology since active service, both competent and 
credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
Indeed, as a finder of fact, the Board, when considering 
whether lay evidence is satisfactory, the Board may also 
properly consider internal inconsistency of the statements, 
facial plausibility, consistency with other evidence 
submitted on behalf of the veteran, and the veteran's 
demeanor when testifying at a hearing.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007).  The undersigned found 
the Veteran to be very credible.  Moreover, it cannot be 
ignored that the August 2004 VA examination report clearly 
attributed the Veteran's hearing loss to his in-service 
acoustic trauma.  

Based on the foregoing, including the documented in-service 
complaints of hearing loss and the in-service hearing 
profile, the Board finds that the evidence supports a finding 
that the Veteran's hearing loss began in service and has 
continued since service.  There is no reason to doubt the 
credibility of the Veteran in reporting exposure to noise 
during service particularly in light of his hearing profile 
in which it was noted that he was routinely exposed to noise.  

Accordingly, applying the benefit of the doubt doctrine, all 
doubt is resolved in favor of the Veteran.  See 38 C.F.R. 
§ 3.102 (2009).  Therefore, the Veteran's claim for service 
connection for right ear hearing loss is granted.  

        B.  Service Connection for Tinnitus

As previously discussed, noise exposure in service is 
conceded.  

The Veteran testified before the Board that he first noticed 
ringing in his ears in service.  T. 7.  The Board reiterates 
that lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent.  Buchanan, 451 
F.3d 1331 (Fed. Cir. 2006).  

	As previously stated, the Veteran is competent to report 
symptoms because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. 465, 470 
(1994).  He has indicated that he has experienced ringing in 
his ears for many years following service.  The Board finds 
that the Veteran's reported history of continued 
symptomatology since active service, both competent and 
credible.

Although the Board finds the June 2008 VA audiological 
examination adequate for the purpose of establishing the 
Veteran's tinnitus disability, the Board assigns no probative 
value to the examiner's opinion that the tinnitus was related 
to post-service noise exposure.  As noted above, the June 
2008 VA examiner opined that the Veteran's tinnitus was not 
the result of acoustic trauma in service because "noise-
induced ... tinnitus occur[s] at the time of the exposure, not 
after the noise has ceased."  The examiner noted that in the 
Veteran's previous August 2004 examination, he denied having 
experienced tinnitus.  However, in an October 2006 written 
statement, the Veteran explained that he thought he had 
indicated that he did have complaints of ringing in his ears 
and that he did not recall ever having stated that he did not 
have complaints of tinnitus.  

Also, the examiner also failed to consider the Veteran's 
statements of continuity of symptomatology.  In his sworn 
testimony before the Board, the Veteran reported that he 
experienced ringing in his ears in service but did not know 
what it was and did not report it at the time.  T. 7.  As 
such, because the June 2008 medical opinion is not based on 
an accurate factual premise, it is of little probative value.  
Kowalski, 19 Vet.App. 171, 179 (2005).

Moreover, by virtue of this decision, the Veteran is now 
service connected for bilateral hearing loss, which has been 
described being sensorineural hearing loss.  The fact that 
the Veteran has been diagnosed as having bilateral hearing 
loss and granted compensation for a service-related hearing 
loss adds to the credibility of his contention that his 
tinnitus is related to service because "an associated hearing 
loss is usually present" with tinnitus.  The MERCK Manual, 
Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  
Concerning this, the Board notes that tinnitus may occur as a 
symptom of nearly all ear disorders including sensorineural 
or noise- induced hearing loss.  Id.  With regard to the 
latter, the evidence of record reflects that the Veteran's 
hearing loss is noise-induced, i.e., a result of his exposure 
to acoustic trauma during service.  In this regard, the Board 
notes that "high frequency tinnitus usually accompanies 
[noise-induced] hearing loss." The MERCK Manual, Section 7, 
Ch. 85, Inner Ear.

The only evidence unfavorable to the claim for service 
connection in this case consists of the June 2008 VA medical 
examination report, which the Board ascribes limited 
probative value beyond providing a diagnosis of tinnitus. 

The positive evidence of record consists of the above-noted 
provisions from The MERCK Manual, the Veteran's history of 
service-connected sensorineural hearing loss and the 
Veteran's own contentions.  The cited provisions from The 
MERCK Manual confirm that tinnitus usually accompanies noise-
induced hearing loss, which the Veteran in this case has been 
diagnosed with.  Finally, the Board has determined that the 
Veteran's contentions that he has experienced tinnitus since 
service are competent and credible evidence upon which the 
Board may rely in making its decision.

Accordingly, applying the benefit of the doubt doctrine, all 
doubt is resolved in favor of the Veteran.  See 38 C.F.R. 
§ 3.102 (2009).  Therefore, the Veteran's claim for service 
connection for tinnitus is granted.  


ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for hearing loss, right ear, is granted.

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for tinnitus is granted.

Service connection for hearing loss, right ear, is granted.

Service connection for tinnitus is granted. 



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


